MEMORANDUM OPINION
                                           No. 04-11-00105-CV

                                       IN RE Jack Lynn TUCKER

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: March 16, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 9, 2011, relator filed a petition for writ of mandamus. The court has

considered relator’s petition and the response and reply of the parties and is of the opinion that

relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is

DENIED. See TEX. R. APP. P. 52.8(a).

                                                                    PER CURIAM




1
 This proceeding arises out of Cause No. 91-10-0267-CVW, styled In the Matter of the Marriage of Beverly J.
Tucker, now known as Beverly J. Sanders, pending in the 218th Judicial District Court, Wilson County, Texas, the
Honorable Stella Saxon presiding.